Citation Nr: 1627237	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-21 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for basal cell carcinoma, claimed as skin cancer due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish entitlement to service connection for skin cancer due to in-service exposure to ionizing radiation.  The Veteran has stated that his cancer is related to exposure to ionizing radiation in 1978 during service on the island of Kwajalein, in an area where atomic weapons testing had previously been conducted during the World War II-era.  As explained in written statements, including on his March 2010 "Radiation Risk Activity Information Sheet," the Veteran recalls that he was at the Kwajalein location for "about a week or two" in "1978" while aboard "USS Ogden, LPD-5."  The Veteran cites the fact that Kwajalein was an "atomic bomb test site during WWII," and that he was informed that the "island still has radiation from WWII and is uninhabitable."  The Veteran describes that he served at the "small base there with radiation monitor markers around the island," and that he recalls being "warned" of certain exposure risks on the island and that "base personnel had short duty periods, and frequent rotations of duty stations, due to high levels of radiation that made island uninhabitable for civilian population."

Such claims involving questions of exposure to ionizing radiation are governed by 38 C.F.R. § 3.311, which provides that: "[i]n all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosages."  Id. at (a).  Furthermore, 38 C.F.R. § 3.311(a)(2)(iii) provides that requests will be made for any available records concerning the Veteran's radiation exposure, and that all such records will then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  Finally, if it is determined that the Veteran was exposed to ionizing radiation and he subsequently developed a radiogenic disease that first became manifest within a specified period (delineated in 38 C.F.R. § 3.311(b)(5)) before adjudication, the claim is to be forwarded to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Here, the Veteran's skin cancer qualifies as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), and manifested in the applicable period following the requisite amount of time postservice (5 or more years) under 38 C.F.R. § 3.311(b)(5).  In addition, the Veteran has described his recollection of exposure to radiation during service at the location of a former atomic weapon testing site at Kwajalein island.  However, the matter has not yet been forwarded for preparation of a dosage estimate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the records related to the Veteran's alleged radiation exposure (to include service records, lay statements, testimony, and any other pertinent evidence regarding radiation exposure) to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

2.  If the above-requested development results in a positive dose estimate, the AOJ should then forward the case to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b)(1)(iii).

3.  Finally, the AOJ should then review the record, conduct any other development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

